*59TRANSFER ORDER *
EDWARD WEINFELD, Acting Chairman.
The Panel having ruled from the bench at the hearing on this matter that the actions in this litigation raise common questions of fact and that their transfer to the Central District of California under 28 U.S.C. § 1407 will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation,
IT IS ORDERED that the actions listed on the attached Schedule A and pending in districts other than the Central District of California be, and the same hereby are, transferred pursuant to Section 1407 to that district and, with the consent of that court, assigned to the Honorable Manuel L. Real for coordinated or consolidated pretrial proceedings with the action already pending there and listed on Schedule A.
SCHEDULE A
Eastern District of Michigan
T. O. Yntema v. Teledyne Corp., et al. Civil Action No. 672220
Western District of Texas
Milton Kline v. Teledyne Corp., et al. Civil Action No. SA77-CA-173
Central District of California
Elsie Josephs v. Teledyne, Inc., et al. Civil Action No. CV76 — 4066-R

 Judge John Minor Wisdom, Chairman of the Panel, took no part in the decision of this matter.